Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (USPGPub 2016/0121970).
Regarding claim 1, Labbe teaches a snowmobile 100 comprising: a frame 106 including a tunnel 108; and a motor 114 supported by the frame (para [0056], Figure 1).  The snowmobile also includes a front suspension assembly 118 connected to the frame, at least one ski 116 connected to the front suspension assembly, a drive track 128 operatively connected to the motor for propelling the snowmobile on the ground, and a rear suspension assembly 132 (para [0057]).  The rear suspension assembly comprises at least one slide rail 146 extending generally longitudinally, the at least one slide rail having a bottom surface and a plurality of idler wheels 152 connected to the at least one slide rail. The drive track 128 is tensioned about the plurality of idler wheels.  A front suspension arm (154-156, 
Labbe lacks a selective connection between the lower end of the front suspension arm and the slide rail, the first lower end being connectable to the at least one slide rail at a first position or at a second position, the first position of the first lower end being vertically higher from the bottom surface of the at least one slide rail than the second position.
Aaen teaches a snowmobile 11 with a drive track 25 operatively connected to a motor for propelling the snowmobile on the ground and a rear suspension assembly 21.  The rear suspension assembly comprises at least one slide rail 21 extending generally longitudinally, the at least one slide rail having a bottom surface.  A front suspension arm 41 of the rear suspension assembly has a first upper end at 43 and a first lower end at 73, the first upper end being connected to the tunnel, the first lower end being connected to the slide rail 21. The rear suspension assembly also comprises a rear suspension arm 31 having a second upper end and a second lower end, the second upper end of rear suspension arm 31 being connected to the tunnel 13 (see Figure 1, col. 2, lines 547-50).  Front suspension arm 41 is selectively connected to the at least one slide rail 21.  The first lower end 73 of front suspension arm 41 is connectable to the at least one slide rail 21 at a first position or at a second position (defined by vertically spaces apertures 71), the first position of the first lower end being vertically higher from the bottom surface of the at least one slide rail than the second position of the first lower end (see Figure 1, col. 3, lines 36-67).  Selective positioning of the front suspension arm 41 provides for varying the disposition of the link relative to the chassis to vary load transfer characteristics of the rear track suspension without affecting the permitted range of travel of the track suspension relative to the chassis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively position the lower end of the Labbe front suspension arm at alternate, vertically spaced locations, as taught by Aaen, in order to vary load transfer characteristics of the track suspension assembly to suit various operating conditions without affecting the permitted range of travel of the track suspension.
Regarding claims 2-5, Aaen teaches that, in the first position, the first lower end defines a first point about an arc centered about the first upper end of the front suspension arm and, in the second position, the first lower end defines a second point about the arc (see col. 3, lines 52-54, spaced apertures 71 “are located at a common radius from the mounting [43] of the forward link 41 to the chassis 13”).  Regarding claims 3 and 5, since the apertures 71 are mounted on an arc that centers on the pivot axis at the first upper end of the front arm 41, the first upper end is in a generally same vertical position when the first lower end is in the first position and when the first lower end is in the second position.  Also, in the first position of the first lower end, the front suspension arm forms a first angle with the at least one slide rail and, in the second position of the first lower end, the front suspension arm forms a second angle with the at least one slide rail.  The second angle is greater than the first angle (see Figure 1 of Aaen).  
Regarding claim 6, Labbe teaches that the second upper end of the rear suspension arm 164 is pivotable relative to the tunnel about a second upper end axis at 166/168.  Under identical conditions, the combination allows a vertical distance between the second upper end axis and the at least one slide rail to be the same when the first lower end is in the first position and when the first lower end is in the second position.  

Regarding claim 11, Labbe teaches that the rear suspension assembly further comprises: at least one rocker arm 174 connected between the at least one slide rail 176 and the rear suspension arm 165, the second lower end of the rear suspension arm being connected to the at least one rocker arm (see Figures 1 and 2).
Regarding claim 15, Labbe teaches that the rear suspension assembly further comprises: a front shock absorber 180 connected between the front suspension arm and the at least one slide rail: and a rear shock absorber 196 connected between the front suspension arm and the rear suspension arm.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Labbe and Aaen  as applied to claims 1-7, 11, and 5 above, and further in view of Kubota (USPN 6,283,241).
Regarding claim 8, the combination lacks communication between the first and second openings so as to form a common aperture.
Kubota teaches an adjustable snowmobile suspension including a selective connection including apertures 78a-78c (seen in Figure 3; col. 5, lines 45-50) in communication with each other so as to form a common aperture.  This arrangement allows the selected position to be changed by loosening, but not removing, the part that connects the suspension parts together (see col. 5, 47-48, of Kubota).
It would have been obvious to one of ordinary skill in the art before the effective filing date to interconnect the selectable apertures of the combination to form a common aperture, in view of the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Labbe and Aaen  as applied to claims 1-7, 11, and 5 above, and further in view of Peppel (USPN 5,692,57).
The combination lacks at least one coupling block connected to the at least one slide rail, the at least one coupling block being configured to limit displacement of the at least one rocker arm.  
Peppel teaches a snowmobile suspension with a coupling block 30 connected to at least one slide rail 10, the at least one coupling block being configured to limit displacement of at least one rocker arm 26 (see Figures 7 and 9; col. 5, lines 28-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a coupling block connected to the slide rail of the combination to limit displacement of the rocker arm, in view of the teaching of Peppel, in order to improve suspension response to severe bumps at high speed.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Labbe and Aaen  as applied to claims 1-7, 11, and 5 above, and further in view of Hoyer (USPN 11,059,337).
The combination is silent regarding the first lower end being connected to each slide rail of the at least one slide rail via a bushing and a bolt extending through the slide rail and into the bushing.  
Hoyer teaches a suspension adjustment mechanism that selectively changes the location of a pivotal connection including a bushing (insert 18, 20, 34) and bolt (see col. 3, lines 8-12) that extends through the bushing and the relatively pivoting parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date to interconnect the slide rail and lower end of the front suspension arm of the combination using a bushing and bolt, as taught by Hoyer, in order to simply and effectively connect the relatively pivoting parts and to protect those parts from wear by use of the bushing.

Allowable Subject Matter
Claims 9, 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Earle and Wendt teach pivot adjusters.
Mallette teaches a snowmobile suspension with a coupling block for limiting displacement of a rocker arm.
Muehlfeld, Giese, Polakowski, Visscher, and Gagnon show additional snowmobile suspensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/